The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 28, 2014

                                   No. 04-14-00177-CR

                                  Alejandro Leal PENA,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-090168-CRA
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
      The Appellant’s pro se motion to dismiss appointed appellate counsel is DENIED.




                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court